DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Benjamin L. Volk, Jr., Reg. No. 48,017 via an e-mail on 3/5/2021.
The application has been amended as follows: 
1.  (currently amended)  A system for processing a plurality of parcels and which adaptively accommodates different encoding formats for machine-readable indicia via mapping, the parcels including a plurality of scanable parcel identifiers thereon, the system comprising:
	a scanner configured to a scan machine-readable indicia on the parcels to generate scanned machine-readable indicia data, wherein the machine-readable indicia 
	a database configured to store a plurality of customer profile data structures, each customer profile data structure for association with a customer, wherein each of a plurality of the customer profile data structures sets a plurality of rules for parcels to be shipped on behalf of its associated customer, the database further configured to store a plurality of mapping data structures that identify how parcel identifiers and destination zip codes are encoded in a plurality of different encoding formats for the machine-readable indicia, wherein the mapping data structures comprise data specifying lengths and start values where the parcel identifiers and destination zip codes are found in scanned machine-readable indicia data for the different encoding formats; and
	a computer processor for cooperation with the scanner and the database, the computer processor configured to:
the scanned machine-readable indicia data from the scanner that represents the encoded parcel identifiers and destination zip codes from the machine-readable indicia;
	decode the encoded parcel identifiers and destination zip codes in the scanned machine-readable indicia data based on the mapping data structures; and
	for each decoded parcel identifier, (1) determine a destination for the parcel corresponding to that parcel identifier based on the decoded destination zip code for the corresponding parcel, (2) determine a delivery time frame for shipping the corresponding parcel, (3) determine a customer associated with the corresponding parcel, (4) retrieve from the database the customer profile data structure associated with the determined customer, (5) determine whether the corresponding parcel is in compliance with the rules set by the retrieved customer profile data structure as applied to data about the corresponding parcel including the determined destination and the determined delivery time frame, and (6) in response to a determination that the corresponding parcel is in compliance with the rules set by the retrieved customer profile data structure, generate shipping label data for the corresponding parcel based on the determined destination, the determined delivery time frame, and data within the retrieved customer profile data structure.

2.  (previously presented)  The system of claim 1 wherein each of a plurality of the customer profile data structures comprises data indicative of a plurality of permitted shipping service levels for its associated customer, and wherein the rules include rules configured to identify for selection which of the permitted shipping service levels is estimated to deliver the corresponding parcel to the determined destination within the determined delivery time frame at the lowest monetary cost;
	wherein the computer processor is further configured to select a permitted shipping service level from the retrieved customer profile data structure based on the rules as applied to the determined destination and the determined delivery time frame; and
	wherein the computer processor is further configured to generate the shipping label data for the parcel corresponding to the parcel identifier based on the identified and selected permitting shipping service level.

3.  (original)  The system of claim 2 wherein the computer processor is further configured to determine, based on the selected permitted shipping service level, a shipping container from among a plurality of shipping containers that the corresponding parcel is to be sorted into.

4.  (original)  The system of claim 3 further comprising:
	a conveyer system configured to move the parcels into any of a plurality of shipping containers, the conveyer system including at least one mechanical sorter under control of the computer processor to selectively sort the parcels for movement into selected ones of the shipping containers based on the determined shipping container; and
	wherein the computer processor is further configured to provide control instructions for the mechanical sorter based on the determined shipping container.

5.  (original)  The system of claim 3 wherein the scanner is a mobile scanner in communication with the processor, the mobile scanner having a screen for displaying information to an employee;
	wherein the computer processor is further configured to send a message to the mobile scanner indicating the determined shipping container; and 
	wherein the mobile scanner is configured to display the message received from the processor to the employee through the mobile scanner’s screen.

6.  (original)  The system of claim 1 wherein the rules include a rule that defines allowed parcel sizes for parcels.

7.  (previously presented)  The system of claim 6 wherein the computer processor is further configured to:
	receive data indicative of parcel size; and 
	apply the received parcel size data to the allowed parcel sizes rule to determine whether the received parcel size is permitted with respect to the retrieved customer profile data structure.

8.  (original)  The system of claim 7 further comprising:
	a scale connected to the computer processor, wherein the scale generates the data indicative of parcel size by generating data indicative of the parcel’s weight.

9.  (original)  The system of claim 7 further comprising: 
	a dimension scanner connected to the computer processor, wherein the dimension scanner generates the data indicative of parcel size by generating data indicative of the parcel’s dimensions. 

10.  (original)  The system of claim 1 wherein the rules include a rule that checks whether the decoded parcel identifier matches a parcel identifier in a customer file for the determined customer.

11.  (currently amended)  The system of claim 1 wherein the machine-readable indicia comprises a bar code, the bar code comprising encoded data that includes the parcel identifier and a destination zip code, wherein the scanned machine-readable indicia data comprises scanned bar code data, wherein the mapping data structures are part of the customer profile data structures such that each of a plurality of the customer profile data structures includes an associated mapping data structure, and wherein each of a plurality of the mapping data structures comprises data specifying the lengths and start values within the scanned bar code data where the parcel identifier and destination zip code are to be found for parcels of the customer associated with the customer profile data structure corresponding to that mapping data structure; and
	wherein the computer processor is further configured to decode the encoded parcel identifiers and destination zip codes in the scanned bar code data based on the specifications of the mapping data structures in the customer profile data structures.

12.  (original)  The system of claim 1 wherein the computer processor is further configured to generate a manifest file that identifies the corresponding parcel.

13.  (previously presented)  The system of claim 12 wherein the computer processor is further configured to (1) select a format for the manifest file based on a shipping carrier for the corresponding parcel and (2) generate the manifest file according to the selected format.

14.  (original)  The system of claim 13 wherein the selected format comprises a plurality of data fields with corresponding headers.

15.  (original)  The system of claim 13 wherein the selected format comprises data fields arranged in defined positions in the manifest file with no field markings.

16.  (original)  The system of claim 1 further comprising a printer configured to print a shipping label for the parcel based on the generated shipping label data.

17.  (original)  The system of claim 1 wherein the computer processor comprises a plurality of processors.

18.  (currently amended)  A system for processing a plurality of parcels, the parcels including a plurality of scanable parcel identifiers thereon, the system comprising:
	a scanner configured to a scan machine-readable indicia on the parcels to generate scanned machine-readable indicia data, wherein the machine-readable indicia 
	a database configured to store a plurality of customer profile data structures, each customer profile data structure for association with a customer, wherein each of a plurality of the customer profile data structures comprises data indicative of a plurality of permitted shipping service levels for its associated customer and (2) sets a plurality of rules for parcels to be shipped on behalf of its associated customer; and
	a computer processor for cooperation with the scanner and the database, the computer processor configured to:
	receive the scanned machine-readable indicia data from the scanner that represents the encoded parcel identifiers and destination zip codes from the machine-readable indicia;
	decode the encoded parcel identifiers and destination zip codes in the scanned data based on a mapping data structure that specifies lengths and start values where the parcel identifiers and destination zip codes are found in the scanned machine-readable indicia data; and
	for each decoded parcel identifier, (1) determine a destination for the parcel corresponding to that parcel identifier based on the decoded destination zip code for the parcel associated with that parcel identifier, (2) determine a delivery time frame for shipping the corresponding parcel, (3) determine a customer associated with the corresponding  parcel, (4) retrieve from the database the customer profile data structure associated with the determined customer, wherein the retrieved customer profile data structure further comprises rules configured to identify for selection which of the permitted shipping service levels is estimated to deliver the corresponding parcel to the determined destination within the determined delivery time frame at the lowest monetary cost, (5) determine whether the corresponding parcel is in compliance with the rules set by the retrieved customer profile data structure as applied to data about the corresponding parcel including the determined destination and the determined delivery time frame, (6) select a permitted shipping service level from the retrieved customer profile data structure based on the rules as applied to the determined destination and the determined delivery time frame, (7) in response to a determination that the corresponding parcel is in compliance with the rules set by the retrieved customer profile data structure, generate shipping label data for the corresponding parcel, and (8) determine, based on the selected permitted shipping service level, a shipping container from among a plurality of shipping containers that the corresponding parcel is to be sorted into.

19.  (original)  The system of claim 18 further comprising:
	a conveyer system configured to move the parcels into any of a plurality of shipping containers, the conveyer system including at least one mechanical sorter under control of the computer processor to selectively sort the parcels for movement into selected ones of the shipping containers based on the determined shipping container; and
	wherein the computer processor is further configured to provide control instructions for the mechanical sorter based on the determined shipping container.

20.  (original)  The system of claim 18 wherein the scanner is a mobile scanner in communication with the processor, the mobile scanner having a screen for displaying information to an employee;
	wherein the computer processor is further configured to send a message to the mobile scanner indicating the determined shipping container; and 
	wherein the mobile scanner is configured to display the message received from the processor to the employee through the mobile scanner’s screen.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record individually or as a combination discloses the claimed invention.  Moreover, Examiner also finds Applicant’s arguments persuasive.  Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693